EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed January 4, 2021 have been received and considered by Examiner.

WITHDRAWN OBJECTIONS
The objections to claims 50 and 53 have been withdrawn due to Applicant’s amendments in claims 50 and 53 in the Amendment filed January 4, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 22-27 and 42-54 has been withdrawn due to Applicant’s amendments in the claims in the Amendment filed January 4, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment corrects the lack of specification of what components (iii), (iv) and (v) are in claim 54. Note that claim 54 as it stands prior to the Examiner’s amendment is indefinite because it cannot be ascertained what components (iii), (iv) and (v) are. Note that claim 54 depends upon claims 46, 45 and 21, none of which recites components (iii), (iv) and (v). Some claims such as claim 22 specify what components (iii), (iv) and (v) are, but claim 54 does not depend upon claim 22 (or any other claim that species what the components are). Under U.S. claim interpretation, what is specified in regard to components (iii), (iv) and (v) in claim 22 (and others) cannot be read into claim 54, because claim 54 does not depend upon claim 22 (or those other claims). The Examiner’s Amendment corrects the lack of specification of what components (iii), (iv) and (v) are in claim 54.

The application is amended as follows:

In the claims:

In claim 54, line 5, replace “(iii)” with -- (iii) at least one actinic radiation sensitive photoinitiator --.

In claim 54, line 5, replace “(iv)” with -- (iv) a photosensitizer --.

In claim 54, line 6, replace “(v) when ” with -- (v) a polyfunctional crosslinker reactive with F when --.
Allowable Subject Matter
Claims 21-27 and 42-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

		In regard to independent claim 21, the prior art of record fails to teach or suggest an additive manufacturing cartridge as claimed having all structural, compositional and functional (actinic radiation curable) limitations. No reference or combination of references would have taught or suggested to one of ordinary skill in the art at the time of the filing of the application an additive manufacturing cartridge comprising an actinic radiation curable polymeric mixture as claimed including the polyfunctionalized diene monomer-containing polymer having the claimed formula, where n is 2 to 15. In regard to the closest prior art, US 2010/0140850, there is no teaching or suggestion to one of ordinary skill in the art at the time of the filing of the application that the cartridge of US 2010/0140850 would function properly with a mixture comprising a polyfunctionalized diene monomer-containing polymer as claimed in the instant application (there is no teaching or suggestion to one of ordinary skill in the art at the time of the filing of the application that the mixture comprising a polyfunctionalized diene monomer-containing polymer as claimed in the instant application could be used successfully in the cartridge of US 2010/0140850). Additionally, there would have been no reasonable expectation of success in using the mixture comprising a polyfunctionalized diene monomer-containing polymer as claimed in the instant application with the cartridge of US 2010/0140850. MPEP 2143.02 (obviousness requires a reasonable expectation of success).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782